DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/054,170, filed on 11/10/2020, claims foreign priority to CHINA 201910792395.6 filed on 08/26/2019 and is a 371 of PCT/CN2020/090591 with a filing date of 05/15/2020.

Response to Amendment
The Office Action is a second non final rejection in response to the Amendments submitted on 07/12/2022 wherein claims 1-5 and 7 are pending and ready for examination.  Claim 6 has been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	A method for measuring a dielectric tensor of a material, comprising: 
	Sl: determining a partial conversion matrix Tp and a transmission matrix Tt by a predetermined initial value ε(E) of the dielectric tensor of a material to be measured, thereby obtaining a transfer matrix Tm = Ti-1 Tp Tt of an electromagnetic wave on a surface of the material to be measured by the partial conversion matrix Tp, the transmission matrix Tt, and an incident matrix Ti; and 
	S2: determining a theoretical Mueller matrix spectrum MMCal (E) of the material to be measured by the transfer matrix Tm, and then performing a fitting analysis on the theoretical Mueller matrix spectrum MMCal (E) and a measured Mueller matrix spectrum MMExp (E)  MMEXp(E) of the material to be measured to obtain the dielectric tensor of the material to be measured.  
The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the underlined steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
Additional limitations in relation to the computer, computer product, or computer system do not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claim 1is rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-7 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  
	The limitation “the measured Mueller matrix spectrum MMExp (E) is measured through a Mueller matrix ellipsometer” of claim 6 only adds a tool (the Mueller matrix ellipsometer) to perform its ordinary task and therefore does not amount to a practical application (MPEP 2106.05(f)2).  
	Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Polarization-dependent optical parameters of arbitrarily anisotropic homogeneous layered systems,” Physical Review B, Volume 53, Number 8 in view of Chen et al., hereinafter Chen, U.S. Pub. No. 2018/0164566 A1, in view of Hofmann et al., hereinafter Hofmann, U.S. Pat. No. 10,073,120 B1, in view of Beaudry et al., “Dielectric tensor measurement from a single Mueller matrix image,” downloaded from  https://opg.optica.org/josaa/fulltext.cfm?uri=josaa-24-3-814&id=127082, as evidenced by Penninckx et al., “Jones matrix of polarization mode dispersion,” downloaded from https://opg.optica.org/ol/fulltext.cfm?uri=ol-24-13-875&id=37343#articleBody.   

Regarding independent claim 1:
	A method for measuring a dielectric tensor of a material (Schubert, 2nd page 1st col 2nd paragraph), comprising: 
	Sl: determining a partial conversion matrix Tp and a transmission matrix Tt by a predetermined initial value ε(E) of the dielectric tensor of a material to be measured, thereby obtaining a transfer matrix Tm = Ti-1 Tp Tt of an electromagnetic wave on a surface of the material to be measured by the partial conversion matrix Tp, the transmission matrix Tt, and an incident matrix Ti   (Schubert, 2nd -3rd page, equation (2), § II General Transfer Matrix:  Schubert describes a “general transfer matrix T” (2nd page 2nd col) in terms of “a partial transfer matrix Tip” “the incident matrix La” and the “exit matrix Lf” (2nd page 2nd col) where “Tip” reads on “partial conversion matrix Tp,” “La” reads on “an incident matrix Ti,” and “Lf” reads on “the transmission matrix Tt,” (see equation 2, 2nd page)); and
	Shubert does not teach: 	
	S2: determining, by the processor, a theoretical Mueller matrix spectrum MMCal (E) of the material to be measured by the transfer matrix Tm, 
	S3:measuring a measured Mueller matrix spectrum MMExp (E) through a Mueller matrix ellipsometer,
	S4:  performing, by the processor, a fitting analysis on the theoretical Mueller matrix spectrum MMCal (E) and the measured Mueller matrix spectrum MMExp (E)  MMEXp(E) of the material to be measured to obtain the dielectric tensor of the material to be measured.
	Chen teaches:
	S2: determining a theoretical Mueller matrix spectrum MMCal (E) of the material to be measured by the transfer matrix Tm (Chen, ¶ 0078-¶ 0080:  Chen teaches:

    PNG
    media_image1.png
    24
    106
    media_image1.png
    Greyscale
(eqn  15) and

    PNG
    media_image2.png
    81
    120
    media_image2.png
    Greyscale
 (eqn. 16) where M represents the “Mueller matrix” and J represents a Jones matrix which is a transfer matrix as evidenced by Penninckx (1st page, 1st col).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine a dielectric tensor of a material as taught by Shubert by including determining the theoretical Muller matrix spectrum as taught by Chen in order to “improve the measurement accuracy of the ellipsometer” (Chen, ¶ 0048).  
	Hofmann teaches:
	measuring a measured Mueller matrix spectrum MMExp (E) through a Mueller matrix ellipsometer (Hofmann, col 9 line 1-39:  Hofmann teaches using ellipsometers “capable of measuring the upper left 3X4 or 4X3 block of the Mueller matrix” thereby disclosing “measuring a measured Mueller matrix spectrum MMExp (E) through a Mueller matrix ellipsometer”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine a dielectric tensor of a material as taught by Shubert by including an ellipsometer as taught by Hofmann in order to provide a system “which uses much less costly and more easily accessible equipment” (Hofmann, col 32 line 43-46).  
	Beaudry teaches:
	S4: performing, by the processor, a fitting analysis on the theoretical Mueller matrix spectrum MMCal (E) and the measured Mueller matrix spectrum MMExp (E)  of the material to be measured to obtain the dielectric tensor of the material to be measured (Beaudry, 4th page § Calculation of Dielectric Tensor via Optimization:  Beaudry teaches the “dielectric tensor in each layer of the measured sample is determined by fitting the measured exit pupil Mueller matrix image to a Mueller matrix image calculated using dielectric tensors, thicknesses, and substrate properties determined by an optimization algorithm” (§ 4 1st paragraph) where the “measure exit pupil Mueller matrix image” discloses the “measured Mueller matrix spectrum” and “Mueller matrix image calculated” discloses the “theoretical Mueller matrix spectrum” thereby disclosing “a fitting analysis on the theoretical Mueller matrix spectrum MMCal (E) and the measured Mueller matrix spectrum MMExp (E)  of the material to be measured to obtain the dielectric tensor of the material to be measured”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine a dielectric tensor of a material as taught by Shubert by including a fitting analysis as disclosed by Beaudry in order to provide a method that “accurately determine dielectric tensors” (Beaudry, Abstract). 

Regarding claim 2 Shubert teaches: 
	the incident matrix Ti is calculated by a following equation: 
	
    PNG
    media_image3.png
    162
    1165
    media_image3.png
    Greyscale
 	wherein, Eis is an electric field of the incident s-polarized light and Ers is an electric field of a reflected s-polarized light, Eip is an electric field of an incident p-polarized light and Erp is an electric field of a reflected p-polarized light, Bis is a magnetic field of the incident s-polarized light and Brs is a magnetic field of the reflected s-polarized light, Bip is a magnetic field of the incident p-polarized light and Brp is a reflected magnetic field of the reflected p-polarized light, and θi is an incident angle of the electromagnetic wave (Shubert, 2nd page 1st col, § II. General Transfer Matrix, 1st paragraph, 7th page 1st col § 1. Incident matrix:  Shubert teaches,

    PNG
    media_image4.png
    27
    458
    media_image4.png
    Greyscale
 (eqn 36)
where As, Bs, Ap, Bp “denote the complex amplitudes of the p and s modes of the incident and reflected waves” (2nd page 1st col, § II. General Transfer Matrix, 1st paragraph) and “the vectors                         
                            
                                
                                    ψ
                                
                                
                                    i
                                    n
                                    c
                                
                            
                        
                     and                          
                            
                                
                                    ψ
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                     may contain in-plane electric- and magnetic-field components at                         
                            z
                            =
                            0
                        
                     associated with the incident and reflected waves, respectively” (7th page 2nd paragraph)).

Regarding claim 3 Shubert teaches: 
	the step of determining the partial conversion matrix Tp by the predetermined initial value ε(E) of the dielectric tensor of the material to be measured specifically comprises: 	(1) determining a matrix ΔB by the predetermined initial value ε(E) of the dielectric tensor of the material to be measured: ΔB 
    PNG
    media_image5.png
    167
    1350
    media_image5.png
    Greyscale
wherein, Oi is the incident angle of the electromagnetic wave, ni is a refractive index of an external medium, and the predetermined initial value of the dielectric tensor

    PNG
    media_image6.png
    138
    421
    media_image6.png
    Greyscale
[AltContent: rect]	(2) determining the partial conversion matrix
 
    PNG
    media_image7.png
    43
    351
    media_image7.png
    Greyscale
 
(Shubert, 3rd page 2nd col 3rd paragraph – 4th page 1st col 3rd paragraph, 6th page equation 24:  Shubert teaches:

    PNG
    media_image8.png
    239
    480
    media_image8.png
    Greyscale


which reads on                         
                            ∆
                            B
                        
                     where the generic dielectric tensor is represented by:

    PNG
    media_image9.png
    88
    116
    media_image9.png
    Greyscale
  (see 6th page equation 24).  Shubert also teaches                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            i
                                            
                                                
                                                    w
                                                
                                                
                                                    c
                                                
                                            
                                            ∆
                                            d
                                        
                                    
                                
                            
                        
                     (see 4th page equation 14)). 

Regarding claim 4 Shubert teaches: 
	the step of determining the transmission matrix Tt by the predetermined initial value ε(E) of the dielectric tensor of the material to be measured specifically comprises: 
	(1) calculating the transmission matrix Tt by a following equation when the material to be measured is an optical homogenous substance: 
     
    PNG
    media_image10.png
    51
    930
    media_image10.png
    Greyscale
  wherein,
	θt is a transmission angle of the electromagnetic wave, Ets is an electric field of a transmitted s-polarized light and Bts is a magnetic field of the transmitted s- polarized light, and Etp is an electric field of a transmitted p-polarized light and Btp is a magnetic field of the transmitted p-polarized light; and 
	(2) performing a characteristic analysis on the matrix ΔB determined by the predetermined initial value ε(E) of the dielectric tensor when the material to be measured is a non-optical homogenous substance, thereby obtaining the transmission matrix Tt. (Shubert, 7th page 1st col-2nd col, § 2. Exit matrix:  Shubert teaches

    PNG
    media_image11.png
    32
    313
    media_image11.png
    Greyscale
 (eqn. 41)
where Lf reads on Tt, and where                         
                            
                                
                                    ψ
                                
                                
                                    f
                                
                            
                        
                     is “the vector associated with the p and s modes of the transmitted waves inside the substrate, Cs and Cp “ (7th page last paragraph)).

Regarding claim 5 Shubert does not teach: 
	the step of determining the theoretical Muller matrix spectrum MMCal (E) of the material to be measured by the transfer matrix Tm specifically comprises: 
	(1) determining a theoretical Jones matrix JCal by the transfer matrix Tm: 
    PNG
    media_image12.png
    295
    1068
    media_image12.png
    Greyscale
[AltContent: rect]	 (2) determining the theoretical Muller matrix spectrum MMCal (E) of the material to be measured by the theoretical Jones matrix JCal: 
	
    PNG
    media_image13.png
    164
    974
    media_image13.png
    Greyscale
  
Regarding claim 5 Chen teaches: 
	the step of determining the theoretical Muller matrix spectrum MMCal (E) of the material to be measured by the transfer matrix Tm specifically comprises: 
	(1) determining a theoretical Jones matrix JCal by the transfer matrix Tm: 
    PNG
    media_image12.png
    295
    1068
    media_image12.png
    Greyscale
[AltContent: rect]	 (2) determining the theoretical Muller matrix spectrum MMCal (E) of the material to be measured by the theoretical Jones matrix JCal: 
	
    PNG
    media_image13.png
    164
    974
    media_image13.png
    Greyscale
  

(Chen, ¶ 0078-¶ 0080:  Chen teaches:

    PNG
    media_image1.png
    24
    106
    media_image1.png
    Greyscale
(eqn  15) and

    PNG
    media_image2.png
    81
    120
    media_image2.png
    Greyscale
 (eqn. 16) where M represents the Muller matrix and J represents a Jones matrix expressed in eqn. 14).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine a dielectric tensor of a material as taught by Shubert by including determining the theoretical Muller matrix spectrum as taught by Chen in order to “improve the measurement accuracy of the ellipsometer” (Chen, ¶ 0048).  

Regarding claim 7 Shubert does not teach: 
	the Mueller matrix ellipsometer obtains a plurality of sets of the measured Mueller matrix spectra MMExp (E) of the material to be measured from a plurality of incident angles and azimuth angles, and fits the plurality of sets of the measured Mueller matrix spectra MMExp (E) with the theoretical Mueller matrix spectrum MMCal (E) at the same time.
	Hofmann teaches:
	the Mueller matrix ellipsometer obtains a plurality of sets of the measured Mueller matrix spectra MMExp (E) of the material to be measured from a plurality of incident angles and azimuth angles, and fits the plurality of sets of the measured Mueller matrix spectra MMExp (E) with the theoretical Mueller matrix spectrum MMCal (E) at the same time (Hofmann col 9, Line 41-col 10 line 12:  Hofmann teaches “During the mean square error (MSE) regression, the generated Mueller matrix data                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    j
                                    ,
                                    k
                                
                                
                                    G
                                
                            
                        
                     is compared with the experimental Mueller matrix data                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    j
                                    ,
                                    k
                                
                                
                                    B
                                
                            
                        
                    ” (col 9 line 53-55) where                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    j
                                    ,
                                    k
                                
                                
                                    G
                                
                            
                        
                     and                         
                            
                                
                                    M
                                
                                
                                    i
                                    ,
                                    j
                                    ,
                                    k
                                
                                
                                    B
                                
                            
                        
                     disclose a “plurality of sets” of both “measured Mueller matrix spectra” and “theoretical Mueller matrix spectrum”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine a dielectric tensor of a material as taught by Shubert by including a multiple measure Mueller matrix spectra as taught by Hofmann in order to provide a system “which uses much less costly and more easily accessible equipment” (Hofmann, col 32 line 43-46).  

Response to Arguments
Applicant’s arguments (remarks) filed 07/12/2022 have been fully considered but they are not persuasive.

Regarding Discussion of Specification Objections, page 9 of applicant’s remarks, based on applicant’s arguments and the changes made to the abstract, the objection to the specification has been removed.

Regarding Discussion of Claim Objections, page 10 of applicant’s remarks, based on applicant’s arguments and the changes made to the claims, the claim objections have been withdrawn.

Regarding Discussion of Claim Rejection under 35 U.S.C. Section 112(b), page 10 of applicant’s remarks, based on applicant’s arguments and the changes made to the claims, the U.S.C. 112(b) rejections have been withdrawn.

Regarding Discussion of Claim Rejection under 35 U.S.C. Section 101, page 10-11 of applicant’s remarks.  Based on consultation and consideration, the amendments made to independent claim 1 are not sufficient to overcome the 35 U.S.C. 101 rejection as the abstract idea lacks integration into a practical implementation.  Therefore the 35 U.S.C. 101 rejection has not been withdrawn.  Applicant argues “the method for measuring a dielectric tensor is performed by an electronic device (having a processor) having a computing function.  Therefore, one of ordinary skill in the art understands that the steps of method as claimed in claim 1, can be performed by the processor” (remarks, page 10-11).
	Examiner respectfully disagrees.  Mere instruction to apply an abstract idea by merely using a computer to perform the process do not integrate an abstract idea into a practical idea (see MPEP 2106.05(a)).  

Regarding Discussion of Claim Rejection under 35 U.S.C. Section 103 page 11-13 of applicant’s remarks, Examiner finds applicant’s arguments persuasive with regard to the limitations “S4:  performing, by the processor, a fitting analysis on the theoretical Mueller matrix spectrum MMCal (E) and the measured Mueller matrix spectrum MMExp  (E) of the material to be measured to obtain the dielectric tensor of the material to be measured” (remarks page 12).  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atkins, U.S. Pub. No. 2019/0094711 A1, teaches performing spectroscopic measurements of asymmetric features of semiconductor structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/19/2022